Citation Nr: 0630386	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  05-31 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
status/post right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1959.

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in November 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran underwent a total joint replacement of the 
right knee in December 2003.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and weakness.

3.  Objective findings of the veteran's right knee disability 
include greatly diminished activities during frequent periods 
of flare-ups, antalgic gait, and unequal quadriceps mass.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no more, for 
status/post right total knee arthroplasty have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 5261 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At the hearing before the Board, the veteran testified that 
he had trouble walking, that one leg was longer than the 
other, he had difficulty getting up from a chair, and he 
experienced flare-ups of pain four to five times per month 
lasting anywhere from two to three days.  

In order for the veteran to receive a rating higher than 30 
percent for his right knee disability, the medical evidence 
must show the following:

*	chronic residuals consisting of severe painful motion or 
weakness in the affected extremity (DC 5055);
*	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); 
*	limitation of extension of the leg to 30 degrees (DC 
5261); or 
?	nonunion of the tibia and fibula, with loose motion, 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
status/post right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1959.

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in November 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran underwent a total joint replacement of the 
right knee in December 2003.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and weakness.

3.  Objective findings of the veteran's right knee disability 
include greatly diminished activities during frequent periods 
of flare-ups, antalgic gait, and unequal quadriceps mass.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no more, for 
status/post right total knee arthroplasty have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 5261 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At the hearing before the Board, the veteran testified that 
he had trouble walking, that one leg was longer than the 
other, he had difficulty getting up from a chair, and he 
experienced flare-ups of pain four to five times per month 
lasting anywhere from two to three days.  

In order for the veteran to receive a rating higher than 30 
percent for his right knee disability, the medical evidence 
must show the following:

*	chronic residuals consisting of severe painful motion or 
weakness in the affected extremity (DC 5055);
*	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); 
*	limitation of extension of the leg to 30 degrees (DC 
5261); or 
?	nonunion of the tibia and fibula, with loose motion, 
requiring brace (DC 5262).

Under DC 5055, replacement of either knee joint with a 
prosthesis warrants a 100 percent evaluation for a 1-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for 1 month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  

A 60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or weakness 
in the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to DCs 5256, 5261 or 
5262.  The minimum evaluation under this code is 30 percent.  
38 C.F.R. § 4.71a, DC 5055 (2005).

In this case, the medical evidence does not disclose 
ankylosis of the right knee (DC 5256), limitation of 
extension (DC 5261), or nonunion of the tibia and fibula (DC 
5262) sufficient to warrant a higher rating.  

Nonetheless, after reviewing the applicable rating criteria, 
and the objective findings and subjective complaints, the 
Board is of the opinion that a 60 percent evaluation, but no 
more, for the veteran's right knee disability is warranted.  
Taken together, the medical evidence showing greatly 
diminished activities during flare-ups, antalgic gait, and 
unequal quadriceps mass, and the veteran's on-going 
complaints of flares-up of pain and weakness approximately 15 
days out of a month, more nearly approximates a 60 percent 
rating under DC 5055.  

As such, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the overall pathology more nearly 
approximates the chronic residuals consistent with the 
assignment of a 60 percent rating.  In entering this 
decision, reasonable doubt was considered and resolved in the 
veteran's favor.

The Board also finds, based on the evidence of record, that 
the objective findings of the veteran's right knee disability 
do not warrant more than a 60 percent evaluation under DCs 
5256, 5257, 5260, or 5261.  In evaluating the veteran's right 
knee disability, the Board notes that the recent clinical 
findings do not disclose that the veteran has ankylosis of 
the knee; therefore, there is no basis on which to grant an 
evaluation under DC 5256.  

Even if the veteran demonstrated extremely unfavorable 
ankylosis of the knee, no higher than a 60 percent evaluation 
would be available under this rating code.  Moreover, an 
evaluation higher than 60 percent is not available under DC 
5257, DC 5260, or DC 5261.  Finally, the Board also notes 
that a 60 percent evaluation is the highest evaluation 
available under DC 5055, except for the one year period 
following implantation of a prosthesis.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his right knee disability warrants a 60 
percent evaluation, but no more.

As the veteran is now in receipt of the highest rating 
available under DC 5055, the Board has considered whether 
referral for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

After a review of the claims file, the facts of this case do 
not show that the veteran's right knee disability has 
resulted in marked interference with his employment or 
requires frequent periods of hospitalization, beyond that 
anticipated by the regulations.  The provisions of 38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  

In this case, the veteran has not shown that his 
service-connected right knee disability has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a statement of the 
case (SOC) was provided to the veteran in September 2005.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2005 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in November 
2005.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in June 2004 and 
February 2005.  The available medical evidence is sufficient 
for an adequate determination.

Further, inasmuch as the Board is allowing the higher 60 
percent rating as requested by the veteran, he will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied, and this decision is considered a full 
grant of the benefit requested.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  To the extent 
that the claim for an increased rating has been granted, the 
RO will assign the rating and effective date and so notify 
the veteran.  Therefore, the Board finds the duty to assist 
and duty to notify provisions have been fulfilled and no 
further action is necessary under the mandate of the VCAA.
  

ORDER

A 60 percent disability rating, but no more, for status/post 
right total knee arthroplasty is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


